 Case 1:19-cv-01456-FB-PK Document 1 Filed 03/13/19 Page 1 of 18 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK

                                                                     a)
                                                                     b)
PATRICK BURNETT,

                               Plaintiff,                 Civil Docket No.: 19-cv-1456

                   -against-                              COMPLAINT

CORE SERVICES GROUP, INC.,                                Jury Trial Demanded

                               Defendant.




       Patrick Burnett, by and through his attorneys, The Legal Aid Society and Washington

Square Legal Services, for his complaint against CORE Services Group, Inc., alleges as follows:

                                  NATURE OF THE ACTION

       1.      Plaintiff Patrick Burnett (“Mr. Burnett” or “Plaintiff”) brings this action against

Defendant CORE Services Group, Inc. (“CORE” or “Defendant”) for its unlawful termination of

his employment in violation of Federal, New York State, and New York City laws that protect

individuals with conviction records from employment discrimination.

       2.      CORE violated the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §

1681b(b)(3)(A), by firing Mr. Burnett before giving him a reasonable period of time and

meaningful opportunity to respond to a report concerning his conviction record.

       3.      CORE violated the New York City Fair Chance Act, N.Y.C. Admin. Code § 8-

107(11-a)(b)(ii)-(iii), by withdrawing its conditional offer of employment because of his

conviction record before undertaking and providing the written analysis required by that Act,

giving Mr. Burnett a reasonable period of at least three business days to respond to the written

analysis, and holding the position open for Mr. Burnett during that reasonable period.



                                                 1
 Case 1:19-cv-01456-FB-PK Document 1 Filed 03/13/19 Page 2 of 18 PageID #: 2



        4.      CORE also violated Article 23-A of the New York Correction Law as

incorporated into the New York State Human Rights Law, N.Y. Exec. Law § 296(15), and the

New York City Human Rights Law, N.Y.C. Admin. Code § 8-107(10), by terminating Mr.

Burnett’s employment based on his conviction record without performing the analysis required

by that section.

                                  JURISDICTION AND VENUE

        5.      This Court has jurisdiction over Mr. Burnett’s FCRA claim pursuant to 15 U.S.C.

§ 1681p and 28 U.S.C. § 1331. This Court has supplemental jurisdiction over Mr. Burnett’s New

York State and New York City claims pursuant to 28 U.S.C. § 1367.

        6.      Plaintiff’s New York State and New York City claims are so closely related to the

FCRA claims that they form part of the same case or controversy under Article III of the United

States Constitution.

        7.      Venue is proper in the Eastern District pursuant to 28 U.S.C. § 1391(b)(1) and (2)

because CORE is headquartered and resides in this district and because the events and omissions

giving rise to the claims alleged herein occurred, in substantial part, in this District.

                                              PARTIES

        8.      Mr. Burnett is a resident of Brooklyn, New York.

        9.      On information and belief, CORE is a domestic not-for-profit incorporated and

headquartered in Kings County, New York. On information and belief, CORE has four or more

employees and thus is an employer within the meaning of the New York State Human Rights

Law and the New York City Human Rights Law.




                                                   2
 Case 1:19-cv-01456-FB-PK Document 1 Filed 03/13/19 Page 3 of 18 PageID #: 3



                                             FACTS

Mr. Burnett’s application and hiring

         10.   In late 2017, Mr. Burnett applied online to CORE for the position of Director of

Social Services at Bergen House Senior Transitional Shelter for Men (“Bergen House”).

         11.   Bergen House is a homeless shelter operated by CORE, housing men aged 62 and

older.

         12.    The Director of Social Services at Bergen House supervises staff and oversees

the social services provided to the residents. These services include case management, assistance

obtaining entitlements, referrals to community-based partners, and referrals to permanent

housing.

         13.   Mr. Burnett was qualified for the position, having a master’s degree in social

work and many years of experience in the field.

         14.   On January 10, 2018, CORE extended an offer of employment to Mr. Burnett,

conditional on the results of a criminal background check. Mr. Burnett accepted the offer in

writing on the same day.

         15.   As agreed, Mr. Burnett began working at Bergen House on January 22, 2018. He

performed his job duties satisfactorily.

Receipt of the background check and firing

         16.   On January 24, 2018, Mr. Burnett’s third day of employment at CORE, CORE’s

human resources provider, Zenefits, emailed Mr. Burnett’s criminal background check to CORE

and to Mr. Burnett. The email stated that if Mr. Burnett believed that any information in the

background check was inaccurate, he should email Checkr, the background check administrator,

to request that Checkr update the background check with the correct information. The email did



                                                  3
 Case 1:19-cv-01456-FB-PK Document 1 Filed 03/13/19 Page 4 of 18 PageID #: 4



not contain information regarding how or to whom Mr. Burnett could provide evidence of

rehabilitation or any additional information he sought for CORE to consider. The email also did

not contain information regarding the length of time, if any, that CORE would wait before taking

adverse action because of the background check.

       17.     The background check listed convictions in two prior criminal cases against Mr.

Burnett, filed on November 29, 1994 and February 3, 2016. The November 29, 1994 case related

to Mr. Burnett’s payment of his bills using fraudulent gift cards. The February 3, 2016 case

related to Mr. Burnett’s possession of fraudulent gift cards.

       18.     At around 6:00 p.m. on January 24, 2018, after Mr. Burnett had returned home

from work, the Director of Bergen House called him on his cell phone. The Director instructed

Mr. Burnett to meet with CORE’s Chief Executive Officer, Jack Brown, at 9:00 a.m. the

following morning. The Director did not tell Mr. Burnett what the meeting would be about.

       19.     On information and belief, at the time the Director called Mr. Burnett, CORE had

already made the decision to fire him and had made that decision without analyzing the eight

factors that Article 23-A of the New York Correction Law requires an employer to consider.

       20.     Mr. Burnett met with Mr. Brown on January 25, 2018, as instructed. At this

meeting, which lasted about fifteen minutes, Mr. Brown showed Mr. Burnett a printout of his

background check and told him not to return to work. In sum and substance, Mr. Brown told Mr.

Burnett that his 2016 conviction signified that it would not be appropriate for him to serve as

CORE’s Director of Social Services.

       21.     During the January 25, 2018 meeting, CORE terminated Mr. Burnett’s

employment and withdrew the conditional offer of employment it had made to Mr. Burnett. A

letter dated February 26, 2018 from Wendy S. Weingart, Vice President and General Counsel of



                                                 4
 Case 1:19-cv-01456-FB-PK Document 1 Filed 03/13/19 Page 5 of 18 PageID #: 5



CORE, to Mr. Burnett’s counsel states that “on January 25, 2018 Mr. Burnett was terminated as

the Director of Social Services at Bergen House.”

       22.     Prior to terminating Mr. Burnett’s employment, CORE did not provide Mr.

Burnett with a reasonable period of time or meaningful opportunity to respond to the contents of

the background check, did not perform the eight-factor analysis required by Article 23-A of the

New York Correction Law, did not provide Mr. Burnett with a written copy of such analysis, did

not give Mr. Burnett a reasonable time of at least three business days to respond to the analysis,

and did not keep the job open for him during that time.

Mr. Burnett’s criminal convictions and rehabilitation.

       23.     The first offense listed on the background check occurred in or around November

1994, approximately 23 years in the past. Mr. Burnett was 29 years old at the time and, finding

himself on the verge of homelessness, had purchased fraudulent gift cards and used them to pay

his bills. The cards looked like pre-paid gift cards, but charged an unknown individual’s credit

card. Mr. Burnett was arrested and pleaded guilty to felony charges of forgery and financial

transaction card fraud in Georgia. He was sentenced to five years of probation and restitution

damages.

       24.     Following his conviction, Mr. Burnett sought to begin a career in which he could

help others. He earned a bachelor’s degree in psychology in 2000 from SUNY Buffalo, and a

Master of Social Work from Long Island University in 2013. He had worked in the social

services field since 2005, holding positions such as case manager and therapist at organizations

including Community Counseling and Mediation of Brooklyn, Urban Dove Team Charter High

School, and Services for the UnderServed. In many of these positions he assisted clients in

putting together applications for housing, employment, and public benefits.



                                                 5
 Case 1:19-cv-01456-FB-PK Document 1 Filed 03/13/19 Page 6 of 18 PageID #: 6



       25.     In or around May 2015, Mr. Burnett fell ill with meningitis. He was hospitalized

for approximately six weeks and thereafter was required to complete a multi-week rehabilitation

program. During this time, he accumulated a substantial hospital bill. Moreover, as a result of his

prolonged hospital stay and rehabilitation, he was unable to work. In or around June 2015 his

employer advised him that it would not be renewing his contract.

       26.     After Mr. Burnett left the hospital, he was unable to find another full-time job.

Instead, he worked part-time as a family team meeting coach and facilitator, accepting referrals

from community-based, faith-based, and juvenile justice organizations.

       27.     In December 2015, Mr. Burnett grew increasingly desperate to pay his

accumulating bills. He purchased fraudulent gift cards of the same nature as those he had

purchased in 1994, but he never used the cards or resold them.

       28.     About two months later, on February 3, 2016, Mr. Burnett’s car got stuck on a

traffic island. Before a tow truck could assist Mr. Burnett, a police officer searched his car, found

the fraudulent gift cards, and arrested him. Mr. Burnett pleaded guilty to criminal possession of a

forged instrument in the second degree and was sentenced to five years of probation.

       29.     Following his conviction, he fully complied with the terms of his probation. In or

around December 2016, his probation level was reduced to the least intensive level of

supervision, and he was permitted to report to a kiosk rather than a probation officer. In or

around August 2018, he was discharged from probation approximately two-and-a-half years

early for good behavior.

       30.     Mr. Burnett also continued to advance in his career after this arrest. From in or

around November 2016 to in or around November 2017, he worked as a Senior Case Manager at

a homeless shelter run by Services for the UnderServed (“SUS”). From in or around December



                                                 6
 Case 1:19-cv-01456-FB-PK Document 1 Filed 03/13/19 Page 7 of 18 PageID #: 7



2017 to in or around January 2018 he served as a Case Manager at CAMBA, another social

services organization. He resigned from CAMBA to accept the job at CORE, which offered a

more professionally fulfilling supervisory role and a higher salary.

       31.     If CORE had given him a meaningful opportunity to respond to the background

check before he was fired, Mr. Burnett would have explained the circumstances surrounding his

February 2016 conviction, as well as his rehabilitation and remorse. Mr. Burnett would also have

explained that the skills he gained during his years working in social services, his commitment to

CORE’s mission, and the fact that he comes from a background similar to that of CORE’s

homeless clients made him uniquely qualified to serve as CORE’s Director of Social Services.

       32.     If CORE had given Mr. Burnett an opportunity to respond to the background

check before he was fired, and if CORE had analyzed the eight factors that Article 23-A of the

New York Correction Law requires, it would have determined that there is no direct relationship

between Mr. Burnett’s convictions and the position for which he had been hired, and that

employing him would not involve an unreasonable risk to people or property and, therefore,

would not have terminated him.

Mr. Burnett’s economic loss and emotional distress

       33.     After CORE fired him on January 25, 2018, Mr. Burnett suffered economic loss.

He was unable to find work until April 2, 2018, when he started work as a social worker with a

social services organization. His salary at the social services organization is lower than his salary

at CORE.

       34.     In addition, as a result of CORE’s firing him because of his conviction record,

Mr. Burnett has suffered emotional distress.




                                                  7
 Case 1:19-cv-01456-FB-PK Document 1 Filed 03/13/19 Page 8 of 18 PageID #: 8



                                       First Cause of Action

     Failure to Provide Reasonable Time and Opportunity to Respond to the Criminal
              Background Check in Violation of the Fair Credit Reporting Act
                              (15 U.S.C. § 1681b(b)(3)(A))

       35.     Mr. Burnett realleges and incorporates by reference each and every allegation in

the preceding paragraphs as if set forth fully herein.

       36.     Pursuant to the FCRA, 15 U.S.C. § 1681b(b)(3)(A), before taking any adverse

action based in whole or in part on a consumer report used for employment purposes, the person

intending to take such adverse action must provide the consumer a copy of the report and a

written description of their rights, and must afford the consumer a reasonable period of time and

meaningful opportunity to respond.

       37.     CORE is a “person” as defined by the FCRA in 15 U.S.C. § 1681a(b).

       38.     The criminal background check that CORE relied on is a “consumer report”

within the meaning of 15 U.S.C. § 1681a(d).

       39.     CORE’s termination of Mr. Burnett’s employment based in whole or in part on

information contained in his criminal background check is an “adverse action” within the

meaning of 15 U.S.C. § 1681a(k)(1)(B)(ii).

       40.     CORE, by its own admission, terminated Mr. Burnett the day after its human

resources provider emailed Mr. Burnett his criminal background check.

       41.     CORE fired Mr. Burnett at a meeting scheduled and controlled by CORE. Mr.

Burnett received the instruction to attend the meeting at approximately 6:00 p.m., only hours

after CORE’s human resources provider emailed Mr. Burnett the background check. CORE

scheduled the meeting for the following morning at 9:00 a.m. CORE did not advise Mr. Burnett

about the purpose of the meeting until the meeting began.



                                                  8
 Case 1:19-cv-01456-FB-PK Document 1 Filed 03/13/19 Page 9 of 18 PageID #: 9



          42.   In doing so, CORE took adverse action against Mr. Burnett before it provided him

with a reasonable period of time or meaningful opportunity to respond to the contents of the

report.

          43.   On information and belief, if CORE had given Mr. Burnett a reasonable period of

time and meaningful opportunity to respond to the contents of the report, it would not have fired

him.

          44.   CORE acted unreasonably in violating the FCRA. The Federal Trade Commission

(“FTC”) has long interpreted § 1681b(b)(3)(A) to prohibit employers from taking adverse action

against an applicant or employee unless a “reasonable period” has elapsed since the time the

employer provided the consumer report to the applicant or employee. See Fed. Trade Comm’n,

40 Years of Experience with the Fair Credit Reporting Act: An FTC Staff Report with Summary

of Interpretations (July 2011), at 52 & n.68 (citing Weisberg, FTC Informal Staff Opinion Letter,

June 27, 1997; Hawkey, FTC Informal Staff Opinion Letter, Dec. 18, 1997; Coffey, FTC

Informal Staff Opinion Letter, Feb. 11, 1998; Lewis, FTC Informal Staff Opinion Letter, June

11, 1998).

          45.   Although the FTC has made clear that the minimum length of time required to

constitute a “reasonable period” will vary depending on the circumstances, the FTC has also

stated that a period of five business days “appears reasonable.” Weisberg, FTC Informal Staff

Opinion Letter, June 27, 1997. Likewise, various district courts have held that § 1681b(b)(3)(A)

requires an employer to give the applicant or employee a reasonable period of time to dispute or

explain their consumer report, so as to have a meaningful opportunity to avoid losing a job for

which they are qualified. See, e.g., Marchioli v. Pre-employ.com, Inc., No.

CV171566JGBDTBX, 2017 WL 8186761, at *13 (C.D. Cal. June 30, 2017); Magallon v. Robert



                                                9
Case 1:19-cv-01456-FB-PK Document 1 Filed 03/13/19 Page 10 of 18 PageID #: 10



Half Int’l, Inc., 311 F.R.D. 625, 633-34 (D. Or. 2015). And, several district courts interpreting §

1681b(b)(3)(A)’s reasonable period of time requirement have identified five business days as

constituting a reasonable period of time. See, e.g., Wright v. Lincoln Prop. Co., No. 15-3483,

2017 WL 386602, at *3 (E.D. Pa. Jan. 27, 2017); Reardon v. ClosetMaid Corp., No. 2:08-CV-

01730, 2013 WL 6231606, at *12-13 (W.D. Pa. Dec. 2, 2013).

       46.     On information and belief, CORE’s actions also constituted a departure from the

procedure recommended by Checkr, CORE’s background check provider. Checkr advises

employers to provide a “reasonable waiting period” of at least five business days or seven

calendar days between providing the background check report and taking adverse action.

Specifically, Checkr states, “The FCRA requires a reasonable amount of time (usually 7 calendar

days, but some jurisdictions require more) before taking final action . . . . By default, Checkr’s

waiting period is set to 7 calendar days . . . . Most companies provide at least 5 business days or

7 calendar days to give the candidate opportunity to respond.” See Checkr Help Center, The

Adverse Action process: deciding not to move forward with an applicant,

https://help.checkr.com/hc/en-us/articles/216873808-The-Adverse-Action-process-deciding-not-

to-move-forward-with-an-applicant#pre-notice.

       47.     On information and belief, CORE’s actions also constituted a departure from the

procedure recommended by Zenefits, CORE’s human resources provider. Zenefits advises

employers to “work directly with Checkr to send a pre-adverse action notification that: Informs

the individual that their application will be denied based on the report, Includes a copy of his/her

background report and a copy of A Summary of Your Rights under the Fair Credit Reporting

Act, and Provides a reasonable period of time to dispute the results.” See Zenefits Help Center,

Can I change my hiring decision based on the results of the report?,



                                                 10
Case 1:19-cv-01456-FB-PK Document 1 Filed 03/13/19 Page 11 of 18 PageID #: 11



https://help.zenefits.com/Hiring/FAQs_About_Background_Checks_in_Zenefits/015_Can_I_Ch

ange_My_Hiring_Decision_Based_on_the_Results_of_the_Report%3F/.

       48.     It was therefore unreasonable for CORE to fire Mr. Burnett one day after its third-

party human resources provider emailed Mr. Burnett a copy of his consumer report, and without

giving him a reasonable amount of time or a meaningful opportunity to explain its contents.

       49.     As a result of CORE’s adverse action, Mr. Burnett suffered actual damages.

       50.     CORE’s conduct, actions, and inactions were negligent, rendering CORE liable

for actual damages, costs, and attorneys’ fees in an amount to be determined by this Court, as

provided in 15 U.S.C. § 1681o.

                                         Second Cause of Action

          Discrimination in Violation of Article 23-A of the New York Correction Law, as
                    Incorporated into the New York State Human Rights Law
                                    (N.Y. Exec. Law § 296(15))

       51.     Mr. Burnett realleges and incorporates by reference each and every allegation in

the preceding paragraphs as if set forth fully herein.

       52.     The New York State Human Rights Law, N.Y. Exec. Law § 296(15), makes it

unlawful discrimination to violate the provisions of Article 23-A of the New York Correction

Law.

       53.     Article 23-A of the New York Correction Law, § 752, requires that employment

not be denied or acted adversely upon because of an employee’s conviction record or because of

a finding of a lack of “good moral character” based on that conviction record, unless (1) there is

a direct relationship between one or more of the convictions and the employment sought, or (2)

continuation of the employment would involve an unreasonable risk to property or to the safety

or welfare of specific individuals or the general public.



                                                 11
Case 1:19-cv-01456-FB-PK Document 1 Filed 03/13/19 Page 12 of 18 PageID #: 12



           54.   Article 23-A of the New York Correction Law, § 753, requires that in making an

employment determination pursuant to § 752, employers must consider the following eight

factors:

                 a. The public policy of this state, as expressed in this act, to encourage the

                    licensure and employment of persons previously convicted of one or more

                    criminal offenses.

                 b. The specific duties and responsibilities necessarily related to the license or

                    employment sought or held by the person.

                 c. The bearing, if any, the criminal offense or offenses for which the person was

                    previously convicted will have on his fitness or ability to perform one or more

                    such duties or responsibilities.

                 d. The time which has elapsed since the occurrence of the criminal offense or

                    offenses.

                 e. The age of the person at the time of the occurrence of the criminal offense or

                    offenses.

                 f. The seriousness of the offense or offenses.

                 g. Any information produced by the person, or produced on his behalf, in regard

                    to his rehabilitation and good conduct.

                 h. The legitimate interest of the public agency or private employer in protecting

                    property, and the safety and welfare of specific individuals or the general

                    public.




                                                  12
Case 1:19-cv-01456-FB-PK Document 1 Filed 03/13/19 Page 13 of 18 PageID #: 13



       55.     CORE violated N.Y. Correction Law § 753, and thus discriminated against Mr.

Burnett in violation of the New York State Human Rights Law, N.Y. Exec. Law § 296(15), by

terminating Mr. Burnett without having analyzed the eight factors.

       56.     A proper analysis of the eight factors makes clear that there is no direct

relationship between Mr. Burnett’s convictions and his employment and employing him would

not involve an unreasonable risk to people or property. Therefore, CORE violated N.Y.

Correction Law § 752, and thus discriminated against Mr. Burnett in violation of the New York

State Human Rights Law, N.Y. Exec. Law § 296(15), by terminating Mr. Burnett based on his

conviction record.

       57.     On information and belief, CORE would not have terminated Mr. Burnett’s

employment if it had properly analyzed the eight § 753 factors and if it had properly considered

whether one of the § 752 exceptions applied.

       58.     As a result of Defendant’s discrimination in violation of N.Y. Exec. Law

§ 296(15), Mr. Burnett is entitled to damages including for past and future lost wages and

benefits, past and future emotional distress, attorneys’ fees and costs of this action, and pre-

judgment interest.


                                          Third Cause of Action

          Discrimination in Violation of Article 23-A of the New York Correction Law, as
                    Incorporated into the New York City Human Rights Law
                                (N.Y.C. Admin. Code § 8-107(10))

       59.     Mr. Burnett realleges and incorporates by reference each and every allegation

contained in the preceding paragraphs as if set forth fully herein.




                                                 13
Case 1:19-cv-01456-FB-PK Document 1 Filed 03/13/19 Page 14 of 18 PageID #: 14



       60.     The New York City Human Rights Law, N.Y.C Admin. Code § 8-107(10), makes

it unlawful discrimination to violate the provisions of Article 23-A of the New York Correction

Law.

       61.     Article 23-A of the New York Correction Law, § 752, requires that employment

not be denied or acted adversely upon because of an employee’s conviction record or because of

a finding of a lack of “good moral character” based on that conviction record, unless (1) there is

a direct relationship between one or more of the convictions and the employment sought, or (2)

continuation of the employment would involve an unreasonable risk to property or to the safety

or welfare of specific individuals or the general public.

       62.     Article 23-A of the New York Correction Law, § 753, requires that in making an

employment determination pursuant to § 752, employers must consider the eight factors laid out

in paragraph 54.

       63.     CORE violated N.Y. Correction Law § 753, and thus discriminated against him in

violation of the New York City Human Rights Law, N.Y.C. Admin. Code § 8-107(10), by

terminating Mr. Burnett without having analyzed the specified factors.

       64.     A proper analysis of the eight factors makes clear that there is no direct

relationship between Mr. Burnett’s convictions and his employment and employing him would

not involve an unreasonable risk to people or property. Therefore, CORE violated N.Y.

Correction Law § 752, and thus discriminated against Mr. Burnett in violation of the New York

City Human Rights Law, N.Y.C. Admin. Code § 8-107(10), by terminating Mr. Burnett’s

employment based on his conviction record.




                                                 14
Case 1:19-cv-01456-FB-PK Document 1 Filed 03/13/19 Page 15 of 18 PageID #: 15



       65.     On information and belief, CORE would not have terminated Mr. Burnett’s

employment if it had properly analyzed the eight § 753 factors and if it had properly considered

whether one of the § 752 exceptions applied.

       66.     As a result of Defendant’s discrimination in violation of N.Y.C. Admin. Code

§ 8-107(10), Mr. Burnett is entitled to damages including for past and future lost wages and

benefits, past and future emotional distress, attorneys’ fees and costs of this action, and pre-

judgment interest.

       67.     Defendant engaged in discrimination against Mr. Burnett with willful or wanton

negligence, or recklessness, or a conscious disregard of the rights of Mr. Burnett, or conduct so

reckless as to amount to such disregard. As a result, Defendant is also liable for punitive

damages. N.Y.C. Admin. Code § 8-502(a).

                                         Fourth Cause of Action

        Discrimination in Violation of the New York City Fair Chance Act, Part of the New
                                  York City Human Rights Law
                        (N.Y.C. Admin. Code § 8-107(11-a)(b)(ii) and (iii))

       68.     Mr. Burnett realleges and incorporates by reference each and every allegation in

the preceding paragraphs as if set forth fully herein.

       69.     The New York City Fair Chance Act, N.Y.C. Admin. Code § 8-107(11-a)(b)(ii),

requires that before an employer withdraws a conditional offer of employment because of an

applicant’s conviction record, the employer must perform an analysis of the applicant under

Article 23-A of the New York Correction Law and must provide a written copy of said analysis

to the applicant in a manner determined by the New York City Commission on Human Rights.

       70.     The New York City Fair Chance Act, N.Y.C. Admin. Code § 8-107(11-a)(b)(iii),

requires that before an employer withdraws a conditional offer of employment because of an



                                                 15
Case 1:19-cv-01456-FB-PK Document 1 Filed 03/13/19 Page 16 of 18 PageID #: 16



applicant’s conviction record, the employer must allow the applicant a reasonable time of at least

three business days to respond to the written analysis provided pursuant to § 8-107(11-a)(b)(ii),

and during this time must hold the position open for the applicant.

       71.     CORE violated the Fair Chance Act, N.Y.C. Admin. Code § 8-107(11-a)(b)(ii),

by failing to perform the analysis required by Article 23-A of the New York Correction Law

before it withdrew its conditional offer of employment and by failing to give Mr. Burnett a

written copy of the analysis in a manner determined by the New York City Commission on

Human Rights before CORE withdrew its conditional offer of employment.

       72.     CORE further violated the Fair Chance Act, N.Y.C. Admin. Code § 8-107(11-

a)(b)(iii), by failing to give Mr. Burnett a reasonable time of not less than three business days to

respond to the written analysis before it withdrew its conditional offer of employment and by

failing to hold the position open for him during that reasonable period of time before it withdrew

its conditional offer of employment.

       73.     On information and belief, CORE would not have withdrawn its offer of

employment if before doing so it had (a) performed the eight-factor analysis required by Article

23-A of the New York Correction Law, (b) provided Mr. Burnett with a written copy of the

analysis in a manner determined by the New York City Commission on Human Rights, (c) given

him a reasonable time of at least three business days to respond to the analysis, and (d) kept the

job open for him during that time.

       74.     As a result of CORE’s violation of the New York City Fair Chance Act, N.Y.C.

Admin. Code § 8-107(11-a)(b)(ii) and (iii), Mr. Burnett is entitled to damages including for past

and future lost wages and benefits, past and future emotional distress, attorneys’ fees and costs of

this action, and pre-judgment interest.



                                                 16
Case 1:19-cv-01456-FB-PK Document 1 Filed 03/13/19 Page 17 of 18 PageID #: 17



          75.   Defendant engaged in discrimination against Mr. Burnett with willful or wanton

negligence, or recklessness, or a conscious disregard of the rights of Mr. Burnett, or conduct so

reckless as to amount to such disregard. As a result, Defendant is also liable for punitive

damages. N.Y.C. Admin. Code § 8-502(a).


          WHEREFORE, Mr. Burnett respectfully requests judgment granting the following

relief:

          a)    A declaration that the actions complained of herein constitute violations of the

FCRA, New York State Human Rights Law, and New York City Human Rights Law;

          b)    An order directing CORE to make Mr. Burnett whole for all earnings and benefits

he would have received but for its violation of the FCRA, the New York State Human Rights

Law, and the New York City Human Rights Law, including, but not limited to, lost wages,

reinstatement (or front pay in lieu of reinstatement), and lost benefits, pursuant to the FCRA, 15

U.S.C. § 1681o; the New York State Human Rights Law, N.Y. Exec. Law § 297(9); and the New

York City Human Rights Law, N.Y.C. Admin. Code § 8-502(a);

          c)    Compensatory damages for emotional distress and suffering, pursuant to the

FCRA, 15 U.S.C. § 1681o; the New York State Human Rights Law, N.Y. Exec. Law § 297(9);

and the New York City Human Rights Law, N.Y.C. Admin Code § 8-502(a);

          d)    Punitive damages, pursuant to the New York City Human Rights Law, N.Y.C.

Admin. Code § 8-502(a);

          e)    Attorneys’ fees and costs, pursuant to the FCRA, 15 U.S.C. § 1681o; and the New

York City Human Rights Law, N.Y.C. Admin. Code § 8-502(g);

          f)    Prejudgment interest; and

          g)    Such additional relief as the Court may deem just and proper.

                                                 17
Case 1:19-cv-01456-FB-PK Document 1 Filed 03/13/19 Page 18 of 18 PageID #: 18




 Dated:   March 13, 2019
          New York, NY



                                                       ed,


                                              ~d~
                                  Janet E. Sabel, Attorney-in-Chief
                                  Justine M. Luongo, Attorney-in-Charge, Criminal
                                  Defense Practice
                                  Karen Cacace, Director, Employment Law Unit
                                  Melissa S. Ader, Of Counsel, Worker Justice Project
                                  199 Water Street, 3rd Floor
                                  New York, New York 10038
                                  Telephone: (212) 577-3554
                                  KCacace@legal-aid.org
                                  MAder@legal-aid.org

                                  Washington Square Legal Services, Inc.
                                  Laura Sager
                                  245 Sullivan Street, 5th Floor
                                  New York, New York 10012
                                  (212) 998-6442
                                  Laura.sager@nyu.edu

                                  Attorneys for Plaintiff




                                     18
